Citation Nr: 0706945	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.  The appellant is the veteran's wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

On the veteran's VA Form 9, she requested a travel board 
hearing.  A review of the record shows that the RO scheduled 
the appellant for a hearing to take place in January 2007, 
but the appellant failed to report.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The Certificate of Death indicates that the veteran died 
on April [redacted], 2001.  The immediate cause of death was listed as 
metastatic prostatic carcinoma.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The evidence does not show that the veteran was exposed 
to ionizing radiation while in service.  

5.  Prostate cancer was not manifested during the veteran's 
period of active service or within any applicable statutory 
period of presumptive service connection, nor is it otherwise 
shown to be related to military service or a disability of 
service origin.  
 
6.  The appellant does not meet the statutory criteria for 
dependents' educational assistance (DEA).


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred as a 
result of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2006).

2.  The criteria for establishing basic eligibility for 
entitlement to DEA benefits under Title 38, Chapter 35, 
United States Code, have not been met.  38 U.S.C.A. 
§§ 3501, 3512, 5107 (West 2002); 38 C.F.R. § 3.807 (2006).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA's duty to notify under the VCAA has 
been met.
In correspondence dated in February 2002, the RO advised the 
appellant of what the evidence must show to establish 
entitlement to death benefits.  The RO advised the appellant 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  The 
RO also requested that the appellant send any evidence in her 
possession that pertained to the claim.  

A review of the record shows that the appellant was not 
provided notice of the elements of the degree of disability 
or the effective date of disability until February 2007.  For 
reasons discussed more fully below, the Board concludes that 
the preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot and the appellant has not been 
prejudiced by any deficiencies in timeliness of the notice. 

With respect to the appellant's claim for dependents' 
educational assistance (DEA) benefits, the Board has 
determined in the decision below that there is no legal 
entitlement to the claimed benefits as a matter of law.  The 
notice provisions and duty to assist provisions are not 
applicable to a claim that cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  Moreover, the Board finds 
that there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim for DEA benefits.  38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to an 
appellant are to be avoided).  Accordingly, it is not 
prejudicial for the Board to decide the issue of entitlement 
to DEA benefits without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  A review of the record shows that the RO has 
completed the development procedures required for all claims 
based on exposure to ionizing radiation as a result of 
Hiroshima and Nagasaki occupation pursuant to 38 C.F.R. § 
3.311(a)(2) (2006).  In compliance with § 3.311, the RO 
submitted a request to the Defense Threat Reduction Agency 
for a radiation dose estimate.  A response, dated in December 
2004, has been associated with the claims file.  The RO also 
obtained all of the veteran's available personnel and service 
medical records.  The appellant has not made the RO or the 
Board aware of any other evidence relevant to her appeal and 
no further development is required to comply with the duty to 
assist the in developing the facts pertinent to her claim.  
Accordingly, the Board will proceed with appellate review.




II.  Service Connection for the Cause of the Veteran's Death

Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.5(a), 3.312 
(2006).  The death of a veteran will be considered as having 
been due to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A contributory cause 
of death is one which contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2006).  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.   

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. §§ 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2006).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted pursuant to 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) (2006) as a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean: onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war in Japan that resulted in an opportunity for 
exposure to ionizing radiation comparable to that of veterans 
who were in the occupation forces of Hiroshima or Nagasaki 
during the period August 6, 1945, to July 1, 1946; or certain 
service on the grounds of gaseous diffusion plants located in 
Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, 
Tennessee; or, in certain circumstances, service on Amchitka 
Island, Alaska.  See 38 C.F.R. § 3.309(d)(3)(i)-(ii) (2006). 

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions.  38 C.F.R. § 3.309(d)(3)(vi) (2006).  

As to the second method for establishing service connection, 
38 C.F.R. § 3.311 provides for development of claims based 
upon a contention of radiation exposure during active service 
and post-service development of a radiogenic disease.  The 
purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer 
may have been induced by radiation.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from exposure to ionizing radiation, a dose 
assessment will be made.  In claims based upon participation 
in the American occupation of Hiroshima or Nagasaki, Japan, 
prior to July 1, 1946, dose data will be requested from the 
Department of Defense.  38 C.F.R. § 3.311(a)(2) (2006).

To succeed on a claim based on exposure to ionizing radiation 
pursuant to § 3.311, the evidence must show that (1) the 
veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed; (2) the veteran subsequently developed a radiogenic 
disease; and (3) such disease first became manifest within 
the applicable period.  38 C.F.R. 
§ 3.311 (b)(i)-(iii) (2006).  If one of the three 
requirements has not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation under such circumstances.  Id.  For purposes of 38 
C.F.R. § 3.311, a "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes prostate cancer, which must become 
manifest five years or more after exposure. 38 C.F.R. § 
3.311(b)(2)(i)-(xxiv), (b)(5)(iv) (2006).

Regarding the third method, service connection for claims 
based on radiation exposure may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. 
§ 3.303(d) (2006).  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Analysis

The appellant contends that the veteran was exposed to 
ionizing radiation while participating in the American 
occupation of Hiroshima and that such exposure resulted in 
prostate cancer, which ultimately caused his death.  Having 
reviewed the record, the Board finds that service connection 
for the cause of the veteran's death is not warranted.  

The Board agrees with the appellant that prostate cancer was 
the principal cause of veteran's death.  The veteran's 
oncologist, in a letter dated in January 2001, stated that 
the veteran had metastatic hormone-refractory prostatic 
carcinoma.  The doctor indicated that he had been treating 
the veteran for this condition since May 2000.  The doctor 
also estimated that the veteran had less than six months to 
live.  On the veteran's death certificate, which was dated 
only three months later in April 2001, the immediate cause of 
death was recorded as metastatic prostatic carcinoma.  

Although the evidence shows that prostate cancer caused the 
veteran's death, the Board is unable to grant service 
connection for this condition.  The Board first finds that 
the first method of demonstrating service connection for 
conditions claimed as due to radiation exposure does not 
apply in this claim.  Prostate cancer is not one of the types 
of cancer that is subject to presumptive service connection 
for radiation-exposed veterans.  38 U.S.C.A. §§ 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2006).  Although many types of 
cancer are included in § 3.309(d), prostate cancer is not one 
of them.  
    
Second, the Board is unable to grant service connection 
pursuant to § 3.311 because the evidence does not show that 
the veteran participated in the American occupation of 
Hiroshima or Nagasaki.  As explained above, the RO completed 
the necessary procedural steps in an attempt to verify the 
appellant's claim that the veteran was in Hiroshima during 
the applicable time.  In spite of the research conducted, the 
DTRA was unable to verify the veteran's presence in the area.   

In response to the RO's request, the DTRA issued a letter, 
dated in December 2004, in which it presented its findings 
with respect to the alleged exposure.  In the December 2004 
letter, the DTRA indicated that it had verified that the 
veteran arrived in the Asia Pacific Theater on September 24, 
1945, and departed on September 17, 1946.  The DTRA indicated 
that it had reviewed Army morning reports, but was unable to 
verify that the veteran had been within 10 miles of the city 
limits of either Hiroshima or Nagasaki, Japan prior to July 
1, 1946.  According to the DTRA letter, the veteran was never 
closer than 325 miles to Hiroshima or 470 miles to Nagasaki.  

The appellant's only theory of radiation exposure is that the 
veteran was in Hiroshima prior to July 1, 1946.  Although 
prostate cancer is a "radiogenic disease," and the disease 
became manifest more than five years after exposure, service 
connection cannot be granted pursuant to § 3.311 because the 
evidence does not show that the veteran was exposed to 
ionizing radiation.  38 C.F.R. § 3.311 (b)(i)-(iii) (2006).  

Third, the evidence does not support a grant of service 
connection on a direct basis.  The evidence does not show 
that the prostate cancer became manifest until many years 
after service.  The only evidence of record linking the 
veteran's prostate cancer to his active duty service is the 
appellant's own contentions.  The appellant, however, as a 
layperson is not competent to render a medical opinion.  
Espiritu, 2 Vet. App. at 494-95.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Entitlement to Dependant's Educational Assistance 

Dependents Educational Assistance (DEA) under the provisions 
of Chapter 35, Title 38, United States Code may be paid to a 
child or surviving spouse of a veteran who meets certain 
basic eligibility requirements.  Basic eligibility exists if 
the veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. 
§§ 3500, 3501 (West 2002 & Supp. 2005); 38 C.F.R. 3.807 
(2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DEA benefits.  As discussed 
above, service connection for the cause of the veteran's 
death has not been established, and a permanent and total 
service-connected disability was not in existence at the time 
of the veteran's death.  Accordingly, the criteria for DEA 
benefits have not been met, and the Board must deny the 
claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

1.  Service connection for the cause of the veteran's death 
is denied.

2.  Dependents' Educational Assistance is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


